DETAILED ACTION

This action is in response to the amendment filed on 7/11/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/11/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 7-9, 12-16, 19-23, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 7 and similar in amended claim 21 require “wherein the plurality of gaps are configured to allow the joining material to be applied to fill in the gaps after adhering the layer to the plurality of prefabricated sections during fabrication of the second tool”.  Claim 1, 7, and 21 are directed to a method for manufacturing/forming a composite part including a step of “placing a second tool” wherein none of the claims require a step of “fabrication of the second tool” so that is unclear how the limitation is intended to further limit the claims.
Claim 19 recites the limitation "the plurality of composite plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 6, 17-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch et al. (U.S. Patent Application Publication 2017/0036375) in view of Bye (U.S. Patent Application Publication 2017/0129193) and Iwamoto et al. (WO 2016/174713 and see also the machine translation) and optionally further Shimizu et al. (JP 2012-11695 and see also the machine translation) and/or De Mattia et al. (U.S. Patent Application Publication 2012/0234489).  Additionally, claims 7, 8, 12-16, 20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch in view of Bye and Iwamoto and optionally further Shimizu.
Gerdisch discloses a method for manufacturing and forming a composite part, the method comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): placing a multi-sectional composite tool (10) against a composite material in which a tooling surface of the tool is used to create a mold line for the composite material (Figures 1-5 and Paragraphs 0004, 0005, 0012, 0033, 0034, and 0061-0062).
As to the limitations in claims 1 and 7 of “forming a composite laminate upon a first tool that provides a first mold line for the composite laminate; and placing a second tool against the composite laminate in which a tooling surface of the second tool is used to create a second mold line for the composite laminate”, in claim 7 of “curing the composite laminate; and demolding the first tool and the second tool to leave the composite part” and claim 5, Gerdisch teaches the tool is used during cure of the composite material to provide the material as a composite part such as a stabilizer spar, wing spar, etc. with desired surface contours and shapes (Paragraphs 0004, 0005, and 0034) without expressly teaching the tool is a second tool wherein it is well understood by one of ordinary skill in the art tools used during curing composite material to provide the material as a composite part (300) such as wing or stabilizer sections with desired surface contours and shapes comprises forming the composite material (104) as a composite laminate upon a first tool (102) (considered an inner mandrel) that provides a first mold line (306) for (a first side of) the composite laminate; placing a second tool (200) (considered a caul) such as a composite second tool against the composite laminate in which a tooling surface of the second tool is used to create a second mold line (302) for (a second side of) the composite laminate; curing the composite laminate; and demolding and removing the first tool and the second tool to leave the composite part having the first mold line and the second mold line as evidenced by Bye (Figures 1-3 and Paragraphs 0010-0012 and 0042-0065).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the multi-sectional composite tool as taught by Gerdisch is a second tool used as taught by Bye, i.e. forming a composite laminate upon a first tool that provides a first mold line for the composite laminate; placing the second tool against the composite laminate in which a tooling surface of the second tool is used to create a second mold line for the composite laminate; curing the composite laminate; and demolding and removing the first tool and the second tool to leave the composite part having the first mold line and the second mold line, to conventionally and predictably cure the composite material and provide the material as the composite part with desired surface contours and shapes using the tool as would have been well understood by one of ordinary skill in the art.
As to the limitations in claims 1 and 7 of “the tooling surface comprising a plurality of flat portions defined by a plurality of prefabricated sections and a plurality of curved portions defined by a joining material used to fill in a plurality of gaps between the plurality of prefabricated sections”, in claim 1 of “wherein two flat portions of the plurality of flat portions are angled relative to each other and joined by a curved portion of the plurality of curved portions; wherein the curved portion has a radius of curvature that defines a portion of the tooling surface” and claims 13, 17, 19, 25, and 26, Gerdisch teaches the tool is a multi-sectional tool used to form large parts such as for an aircraft such as used as stabilizer spar, wing spar, etc. not limited to any particular shape (Paragraphs 0002, 0004, 0015, 0034-0036, and 0056) wherein the tool may include any number of prefabricated tooling sections (which number depends upon the size of the desired overall tooling and the size of the individual sections) comprising a prefabricated tooling section (12 and formed of composite see Paragraphs 0036 and 0037) joined to a prefabricated tooling section (14 and formed of composite) by a joining material (42) used to fill in a gap between the plurality of prefabricated tooling sections wherein a portion of the tooling surface is defined by the joining material, the tooling surface is smooth between edges of the tooling sections and the joining material (Figure 1) and wherein the plurality of the prefabricated sections (analogous to 3 of Shimizu) are joined at ends by the joining material (analogous to 8 and 12-15 of Shimizu) if somehow not necessarily present from Gerdisch as would have been well understood by one of ordinary skill in the art as optionally evidenced by Shimizu (Figures 1-4 and Paragraphs 0005, 0019, 0021, 0026, and 0031).  Further, Gerdisch is not limited to any particular shape for the tool wherein conventional shape for the tool (200) is U/C-shape, i.e. including three flat portions and two curved portions where the three flat portions meet and in the configuration of a flat leg portion, a curved portion, a flat base portion, a curved portion, and a flat leg portion, as evidenced by Bye (Figures 1-3 and Paragraphs 0007, 0012, and 0051) and wherein the curved portions have a radius of curvature if somehow not necessarily present from Bye as would have been well understood by one of ordinary skill in the art as evidenced by De Mattia (Paragraph 0001).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the multi-sectional tool taught by Gerdisch comprise three or more prefabricated tooling sections (12, 14, etc. and considered a plurality of tooling sections comprising a first tooling section, a second tooling section, a third tooling section, etc.) joined at ends thereof by a joining material (42, etc. and wherein the joining material defines a portion of the tooling surface and wherein the tooling surface is smooth between edges of the tooling sections and the joining material) used to fill in a gap between each pair of prefabricated tooling sections to form large parts at least three times the size of an individual prefabricated tooling section as directed by Gerdisch and optionally further Shimizu and further wherein each prefabricated tooling section (12, 14, etc.) and joining material (42, etc.) has a U/C-shape, i.e. each including three flat portions and two curved portions each having a radius of curvature where the three flat portions meet and in the configuration of a flat leg portion, a curved portion, a flat base portion, a curved portion, and a flat leg portion, to form the large parts having a conventional and predictable shape as used in an aircraft as evidenced by Bye and optionally further De Mattia (see further MPEP 2144.04 under “IV. CHANGES IN SIZE, SHAPE OR SEQUENCE OF ADDING INGREDIENTS” and “B. Changes in Shape”).
Thus, Gerdisch as modified by Bye and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye and optionally further Shimizu teach the tooling surface of the second tool comprising a plurality of flat and curved portions defined by the plurality of prefabricated sections (12, 14, etc. and the first tooling section, the second tooling section, the third tooling section, etc. each having a U/C-shape including a flat leg portion, a curved portion, a flat base portion, a curved portion, and a flat leg portion and regarding claims 13 and 17 each of the plurality of prefabricated sections at least at the flat base portion is a composite plate) and a plurality of curved and flat portions defined by the joining material (42, etc. each having a U/C-shape including a flat leg portion, a curved portion, a flat base portion, a curved portion, and a flat leg portion) used to fill in a plurality of gaps between the plurality of prefabricated sections, wherein two flat portions of the plurality of flat and curved portions, e.g. a flat base portion of the first tooling section and a flat leg portion of the second tooling section and regarding claim 26 wherein the two flat portions are each in planes perpendicular to each other, are angled relative to each other and joined by the joining material therebetween comprising a flat leg portion, a curved portion, a flat base portion, a curved portion, and a flat leg portion of the plurality of curved and flat portions wherein the curved portion(s) of the joining material has a radius of curvature that defines a portion of the tooling surface and regarding claim 19 wherein the tooling surface is smooth at a transition between an edge of a composite plate of a/the plurality of composite plates of the plurality of flat and curved portions and the joining material and regarding claim 25 wherein the tooling surface is smooth between edges of the two flat portions and the flat leg portion, the curved portion, the flat base portion, the curved portion, and the flat leg portion of the joining material therebetween.
As to the limitation in claims 1 and 7 of “wherein the tooling surface is formed by a layer adhered to the plurality of prefabricated sections and the joining material and substantially conforming to the plurality of prefabricated sections and the joining material” and claims 2, 3, 8, and 12, Gerdisch does not expressly teach a layer adhered to the plurality of prefabricated sections and the joining material.  It is well understood by one of ordinary skill in the art a protective layer or parting/release agent is placed between the composite laminate and second tool as taught by Bye (Paragraphs 0011 and 0051) wherein it is further well understood the protective layer or parting/release agent is a pressure sensitive tape having a release side (1) that forms the tooling surface and an adhesive side (2) adhered to the tool so that the layer is reusable and has good appearance as taught by Iwamoto (Pages 1 and 2 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tooling surface taught by Gerdisch as modified by Bye and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye and optionally further Shimizu is formed by a layer of pressure sensitive adhesive tape adhered to, and thus substantially conforming to, the plurality of prefabricated sections and the joining material, i.e. adhered to the plurality of prefabricated sections and the joining material and having a release side that forms the tooling surface and an adhesive side adhered to the plurality of prefabricated sections and the joining material, to provide a protective layer or parting/release agent between the composite laminate and second tool that can be reused and has good appearance as taught by Bye and Iwamoto.
As to the limitation in claim 7 of “wherein the plurality of gaps are configured to allow the joining material to be applied to fill in the gaps after adhering the layer to the plurality of prefabricated sections during fabrication of the second tool” and similar in claim 21, claims 1, 7, and 21 are directed to a method for manufacturing/forming a composite part including a step of “placing a second tool” wherein none of the claims require a step of “fabrication of the second tool” so that Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia teach “wherein the plurality of gaps are configured to allow the joining material to be applied to fill in the gaps after adhering the layer to the plurality of prefabricated sections during fabrication of the second tool” in as much as the second tool taught by Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia comprises a plurality of filled gaps so that fabrication of the second tool could have comprised adhering the layer to the plurality of prefabricated sections during fabrication of the second tool and then applying the joining material to fill in the gaps (it being noted none of claims 1, 7, and 21 expressly and positively require fabricating the second tool in this manner and the limitation rejected in as much as it is currently understood see the 35 U.S.C. 112(b) rejection above).
Regarding claims 6, 15, 20, 22-24, 28, and 29, Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu teach the composite part forms a portion of an aircraft part (Paragraphs 0034 and 0056 of Gerdisch) and including is a C-spar (see further Paragraph 0034 of Gerdisch) and considered the first mold line being an inner mold line and the second mold line being an outer mold line of the spar and it is further noted the C-shaped composite part taught by Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye and optionally further Shimizu is fully consistent and in agreement with that claimed and described in the instant invention as the composite part is a C-spar wherein the first mold line being an inner mold line and the second mold line being an outer mold line of the spar.
Regarding claims 14, 16, 18, and 19, at least one of the plurality of composite plates of the plurality of prefabricated sections taught by Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu extends over at least a portion of the plurality of curved and flat portions (e.g. see Figure 1 of Gerdisch at least one of the plurality of composite plates of the plurality of prefabricated sections 12, 14 at an end thereof extends over at least a portion of the plurality of curved and flat portions 42 at an end thereof).
Regarding claim 27, the first tool taught by Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu above is considered an inner mandrel and the second tool is considered a caul.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch, Bye, Iwamoto, and optionally further Shimizu and/or De Mattia as applied to claims 1-3, 5, 6, 17-19, and 21-26 above, and further in view of Shimizu.  Additionally, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch, Bye, Iwamoto, and optionally further Shimizu as applied to claims 7, 8, 12-16, 20, and 27-30 above, and further in view of Shimizu.  
Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu above teach all of the limitations in claims 4 and 9 except for a specific teaching the joining material is an adhesive that cures at room temperature.  Gerdisch teaches the joining material is sheet molding compound and an adhesive (Paragraphs 0045-0047) without requiring an adhesive cure temperature.  Conventional adhesive used as joining material for prefabricated sections in a similar tool is an adhesive that cures at room temperature as evidenced by Shimizu (Paragraph 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the joining material is an adhesive as taught by Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu is an adhesive that cures at room temperature as a simple substitution of one known adhesive to yield predictable results as evidenced by Shimizu.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch, Bye, Iwamoto, and optionally further Shimizu and/or De Mattia as applied to claims 1-3, 5, 6, 17-19, and 21-26 above, and further in view of Nejigaki et al. (JP 05105861 and see also the machine translation).  Additionally, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch, Bye, Iwamoto, and optionally further Shimizu as applied to claims 7, 8, 12-16, 20, and 27-30 above, and further in view of Nejigaki.  Additionally, claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch, Bye, Iwamoto, and optionally further Shimizu as applied to claims 7, 8, 12-16, 20, and 27-30 above, and further in view of Nejigaki and optionally further Lee, Jr. et al. (U.S. Patent 4,228,062).
Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu above teach all of the limitations in claims 4, 9, and 30 except for a specific teaching the joining material is an adhesive that cures at room temperature and the joining material is an epoxy paste adhesive.  Gerdisch teaches the joining material is sheet molding compound and an adhesive (Paragraphs 0045-0047) without requiring an adhesive cure temperature.  Gerdisch teaches the adhesive is compatible with the sheet molding compound in both the joining material and prefabricated sections.  Structural adhesive that exhibits good adhesion to sheet molding compound and cures in a relatively short time and having water resistance is epoxy adhesive that cures at room temperature (and further comprising fillers and a suitable viscosity to meet the demands from the user considered a paste) as taught by Nejigaki (Paragraphs 0001, 0010, 0015, and 0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the joining material is an adhesive as taught by Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu and/or De Mattia and Gerdisch as modified by Bye, Iwamoto, and optionally further Shimizu is an epoxy adhesive that cures at room temperature and exhibits good adhesion to sheet molding compound, cures in a relatively short time and having water resistance as taught by Nejigaki which adhesive is paste adhesive either as is necessarily the case wherein the epoxy adhesive further comprising fillers and a suitable viscosity to meet the demands from the user is considered a paste or alternatively, as would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive have a suitable viscosity to meet the demands from the user as directed by Nejigaki such as the adhesive is a paste as is nothing more that choosing from the finite predictable solutions of viscosity with a reasonable expectation of success including as optionally further evidenced by Lee, Jr. (Abstract and Column 5, lines 43-47) evidencing that which was well understood by one of ordinary skill in the art the weight ratio of epoxy adhesive and filler achieves the suitable viscosity to meet the demands from the user of viscous liquid or paste and including raising or lowering the viscosity can be rapidly and easily made by those skilled in the art.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method for forming a composite part as claimed and further comprising fabricating the second tool, wherein fabricating the second tool comprises: adhering the layer to the plurality of prefabricated sections; and then applying the joining material to fill in the gaps.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
In view of the amendments filed 7/11/22 the previous rejections as were set forth in the Office action mailed 4/11/22 are withdrawn.  The claims as amended (including claims 10-19) are fully addressed above.
Applicant argues, “The Examiner’s proposed modification of the references would require Gerdisch’s plug 42 ("joining material") to be installed at a curved portion of a U-shaped or C-shaped tool of Bye or De Mattia so as to join flat portions of the U or C shaped tool as recited in claim 1. But the references do not teach or suggest that it is possible to install Gerdisch’s chevron plug 42 at a curved portion of the U or C-shaped tool and obtain a structure of adequate strength capable of withstanding high pressures as taught by Gerdisch.” and “But the large parts could be formed by providing Gerdisch’s plug 42 in a flat portion of Bye or De Mattia’s U or C shaped tool rather than in a curved portion, and the Examiner provides no reason why a person of ordinary skill would have installed plug 42 at a curved portion of the U or C shaped tool to arrive at the invention of claim 1.”.
This argument is not persuasive wherein it is set forth in the rejection the multi-sectional tool taught by Gerdisch comprise three or more prefabricated tooling sections (12, 14, etc. and considered a plurality of tooling sections comprising a first tooling section, a second tooling section, a third tooling section, etc.) joined at ends thereof by a joining material (42, etc.) used to fill in a gap between each pair of prefabricated tooling sections to form large parts at least three times the size of an individual prefabricated tooling section as directed by Gerdisch and optionally further Shimizu and further wherein each prefabricated tooling section (12, 14, etc.) and joining material (42, etc.) has a U/C-shape, i.e. each including three flat portions and two curved portions each having a radius of curvature where the three flat portions meet and in the configuration of a flat leg portion, a curved portion, a flat base portion, a curved portion, and a flat leg portion, to form the large parts having a conventional and predictable shape as used in an aircraft as evidenced by Bye and optionally further De Mattia (see further MPEP 2144.04 under “IV. CHANGES IN SIZE, SHAPE OR SEQUENCE OF ADDING INGREDIENTS” and “B. Changes in Shape”).  In the rejection there is no modification set forth to join flat portions of the U or C shaped tool of Bye or De Mattia by installing Gerdisch’s chevron plug 42 at a curved portion of the U or C-shaped tool but rather it is set forth tooling sections (each having a U/C-shape and both flat and curved portions) are joined at ends thereof with joining material (each similarly having a U/C-shape and both curved and flat portions).  None of the claims preclude the joining material filling in gaps between the plurality of U/C-shape prefabricated sections from likewise having a U/C-shape.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746